                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                           101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                        (410) 962-7780
                                                                                    Fax (410) 962-1812


                                                    September 3, 2019

   LETTER TO COUNSEL

          RE:      Jasma A. v. Commissioner, Social Security Administration;
                   Civil No. SAG-18-2719

   Dear Counsel:

          On September 4, 2018, Plaintiff Jasma A. petitioned this Court to review the Social
   Security Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance
   Benefits and Supplemental Security Income. ECF 1. I have considered the parties’ cross-motions
   for summary judgment. ECF 14, 19. I find that no hearing is necessary. See Loc. R. 105.6 (D.
   Md. 2018). This Court must uphold the decision of the SSA if it is supported by substantial
   evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3);
   Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions,
   reverse the judgment of the SSA, and remand the case to the SSA for further analysis pursuant to
   sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

           After prior denials of benefits, Plaintiff filed the instant claims for benefits on December
   5, 2016, alleging an onset date of January 1, 2013. Tr. 230-245. Her claims were denied initially
   and on reconsideration. Tr. 146-53, 156-61. A hearing was held on April 3, 2018, before an
   Administrative Law Judge (“ALJ”). Tr. 31-89. Following the hearing, the ALJ determined that
   Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
   frame. Tr. 12-24. The Appeals Council declined review, Tr. 1-6, so the ALJ’s decision constitutes
   the final, reviewable decision of the SSA.

          The ALJ found that, during the relevant time frame, Plaintiff suffered from the severe
   impairments of “bilateral plantar fasciitis; lumbar spine degenerative disc disease; major
   depressive disorder; and anxiety disorder.” Tr. 16. Despite these impairments, the ALJ
   determined that Plaintiff retained the residual functional capacity (“RFC”) to:

          perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) with the
          following exceptions: occasionally climbing ramps or stairs; never climbing
          ladders, ropes or scaffolds; and occasionally stooping or crawling. Due to mental
          impairment, the claimant is limited to the following: performing simple and routine
          tasks, but not at a production-rate pace; maintaining pace with normal breaks; and
          occasionally interacting with co-workers, supervisors and the general public.
Jasma A. v. Commissioner, Social Security Administration
Civil No. SAG-18-2719
September 3, 2019
Page 2

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform her past relevant work, but could perform other jobs existing in
significant numbers in the national economy. Tr. 22-23. Therefore, the ALJ concluded that
Plaintiff was not disabled during the relevant time frame. Tr. 24.

        Plaintiff raises three primary arguments on appeal: (1) that the ALJ did not provide a
sufficient narrative discussion in support of her conclusion; (2) that the ALJ failed to incorporate
a definition of “production-rate pace” as required by Thomas v. Berryhill, 916 F.3d 307 (4th Cir.
2019); and (3) that the ALJ failed to include an explanation as to how the RFC assessment would
address Plaintiff’s moderate limitations in concentration, persistence, or pace, in violation of
Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015). I agree with Plaintiff’s Thomas argument,
and I therefore grant remand under sentence four. In remanding for further explanation, I express
no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not entitled to benefits is
correct.

        Beginning with the successful argument, Plaintiff cites Thomas for the proposition that
remand is warranted where a limitation proposed by the ALJ in his RFC assessment is not defined
or explained. ECF 14-1 at 7. In Thomas, the Fourth Circuit held that the ALJ’s failure to define
“production rate or demand pace” was fatal to the RFC assessment, because the lack of clarity
frustrated appellate review. 916 F.3d at 312; see also Perry v. Berryhill, 765 F. App’x 869, 872
(4th Cir. Mar. 8, 2019) (unpublished) (remanding for ALJ’s failure to define “non-production
oriented work setting”). The term “production-rate pace,” used in this case, is directly analogous
to the terms deemed problematic in Thomas.1 The Commissioner contends that the additional
related limitation in this case, stating that Plaintiff is limited to “maintaining pace with normal
breaks,” distinguishes this case from Thomas. ECF 19-1 at 10. While the additional limitation
was not present in Thomas, it does not assist this Court in determining what constitutes a
“production-rate pace,” versus the type of pace Plaintiff is capable of maintaining with normal
breaks. Therefore, remand is warranted to allow the ALJ to clarify the RFC assessment and
hypothetical to the VE, in order to establish that the VE’s testimony constitutes substantial
evidence supporting the ALJ’s conclusion.

         Because the “production-rate pace” limitation is unclear, this Court is unable to determine
whether the ALJ’s RFC limitations satisfied Mascio, with respect to addressing Plaintiff’s
moderate limitation in concentration, persistence, or pace. Similarly, Plaintiff’s largely boilerplate
first argument, addressing the adequacy of the ALJ’s narrative discussion, will be best adjudicated
following remand for a more complete discussion of Plaintiff’s mental capabilities.

     For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 14, is
DENIED and Defendant’s Motion for Summary Judgment, ECF 19, is DENIED. Pursuant to
1
  The limitation in this case is readily distinguishable from the cases in which the ALJ provides a more
detailed definition of a production-related limitation. See, e.g., Teresa B. v. Comm’r, Soc. Sec. Admin., No.
CV SAG-18-2280, 2019 WL 2503502, at *2 (D. Md. June 17, 2019) (upholding a limitation to “no work
requiring a high-quota production-rate pace (i.e., rapid assembly line work where co-workers are side-by-
side and the work of one affects the work of the other.”).
Jasma A. v. Commissioner, Social Security Administration
Civil No. SAG-18-2719
September 3, 2019
Page 3

sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The Clerk is directed to CLOSE this case.

       Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order will issue.

                                                Sincerely yours,

                                                           /s/

                                                Stephanie A. Gallagher
                                                United States Magistrate Judge
